


Exhibit 10.6


SECOND AMENDMENT TO AGREEMENT
THIS SECOND AMENDMENT TO AGREEMENT IS MADE AND ENTERED INTO at Cleveland, Ohio
this 1st day of February, 2013 by and between FOREST CITY ENTERPRISES, INC., an
Ohio corporation, of Terminal Tower, 50 Public Square, Suite 1100, Cleveland,
Ohio 44113-2267, hereinafter referred to as “Company”, and RONALD A. RATNER of
17300 Parkland Drive, Shaker Heights, Ohio, hereinafter referred to as
“Employee”.
WHEREAS, the Compensation Committee of the Company has recommended a change in
base salary for the Employee to be effective as of February 1, 2013, and
WHEREAS, the Company and the Employee desire to amend the Employment Agreement
dated July 20, 2005, as amended by the First Amendment to Agreement dated
November 9, 2006 (collectively, the “Agreement”), as specifically stated herein:
NOW, THEREFORE, for good and valid consideration, the Company and Employee agree
to amend the Agreement, effective as of February 1, 2013, as follows:
Paragraph number 3 of the Agreement shall be replaced in its entirety by the
following paragraph:
“3. In consideration whereof, the Company promises and agrees to pay the
Employee a base salary of FIVE HUNDRED THOUSAND AND 00/100 DOLLARS ($500,000.00)
per year, payable from time to time during each employment year.”
All other terms and conditions of the Agreement, except as modified herein,
shall remain unchanged by this Second Amendment.
IN WITNESS WHEREOF, the parties hereto have set their hands the day and year
first above written.


    
                            
Forest City Enterprises, Inc.
 
 
By:
/s/ DAVID J. LARUE
 
David J. LaRue, President
 
 
By:
/s/ GERALYN M. PRESTI
 
Geralyn M. Presti, Secretary
 
 
 
/s/ RONALD A. RATNER
 
Ronald A. Ratner, Employee

            




